Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed on 01/28/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Kim (Reg No. 75587) on 05/03/2022.

	Amendments to claims 1, 5, 7, 16, 18, and 19 are as follows:

Claim 1
A synapse array of a neuromorphic device comprising: 
a pre-synaptic neuron; 
a row line extending from the pre-synaptic neuron in a row direction; 
a post synaptic neuron; 
a column line extending from the post-synaptic neuron in a column direction; and 
a synapse disposed at an intersection region between the row line and the column line, 
wherein the synapse comprises 
an n-type ferroelectric field effect transistor (n-FeFET) having a source electrode, a drain electrode, a gate electrode, and a body; 
a p-type ferroelectric field effect transistor (p-FeFET) having a source electrode, a drain electrode, a gate electrode, and a body; 
an input port electrically connected in common with the row line, the gate electrode of the n-FeFET, and the gate electrode of the p-FeFET; and 
a resistive element having two nodes, a first node electrically connected in common to the source electrodes of the n-FeFET and the p-FeFET and a second node electrically connected to the column line, and 
wherein 
the resistive element is a fixed resistor having a fixed resistance, 
the drain electrode of the n-FeFET is electrically connected to a power supply node to provide a fixed power supply voltage, and 
the drain electrode of the p-FeFET is electrically connected to a ground voltage node to provide a fixed ground voltage.

Claim 5
A synapse array of a neuromorphic device comprising:
a plurality of pre-synaptic neurons; 
a plurality of row lines extending from each of the plurality of pre-synaptic neurons in a row direction; 
a plurality of post-synaptic neurons; 
a plurality of column lines extending from each of the plurality of post-synaptic neurons in a column direction; and 
a plurality of synapses, each disposed at an intersection region between one of the plurality of row lines and one of the plurality of column lines; 
wherein each of the plurality of synapses comprises: 
an n-type ferroelectric field effect transistor (n-FeFET) having a source electrode, a drain electrode, a gate electrode, and a body; 
a p-type ferroelectric field effect transistor (p-FeFET) having a source electrode, a drain electrode, a gate electrode, and a body; 
an input port electrically connected in common to the gate electrode of the n-FeFET and the gate electrode of the p-FeFET; and 
a resistive element having two nodes, a first node electrically connected in common to the source electrode of the n-FeFET and the source electrode of the p-FeFET, and a second node electrically connected to one of the plurality of column lines, 
wherein 
each of the plurality of row lines comprises a first synaptic row line and a second synaptic row line extending from a pre-synaptic neuron in parallel with each other, 
each of the first synaptic row lines is electrically connected to the drain electrode of the n-FeFET to provide a fixed power supply voltage to the drain electrode of the n- FeFET, 
each of the second synaptic row lines is electrically connected to the drain electrode of the p-FeFET to provide a fixed ground voltage to the drain electrode of the p-FeFET, and 
the resistive element is a fixed resistor having a fixed resistance.

Claim 7
A synapse array of a neuromorphic device comprising:  
a plurality of pre-synaptic neurons; 
a plurality of row lines extending from each of the plurality of pre-synaptic neurons in a row direction, and each row line including a first synaptic row line, a second synaptic row line, and a third synaptic row line extending in parallel with each other; 
a plurality of post-synaptic neurons; 
a plurality of column lines extending from each of the plurality of post-synaptic neurons in a column direction; and 
a plurality of synapses, each disposed at an intersection region between one of the plurality of row lines and one of the plurality of column lines; 
wherein each of the plurality of synapses comprises: 
an n-type ferroelectric field effect transistor (n-FeFET) having a source electrode, a drain electrode, a gate electrode, and a body; 
a p-type ferroelectric field effect transistor (p-FeFET) having a source electrode, a drain electrode, a gate electrode, and a body; 
an input port electrically connected in common to the third synaptic row line, the gate electrode of the n-FeFET and the gate electrode of the p-FeFET; and 
a resistive element having two nodes, a first node electrically connected in common to the source electrode of the n-FeFET and the source electrode of the p-FeFET, and a second node electrically connected to one of the plurality of column lines, 
wherein 
each of the first synaptic row lines provides a fixed power supply voltage to the drain electrode of the n-FeFET, 
each of the second synaptic row lines provides a fixed ground voltage to the drain electrode of the p-FeFET  
each of the third synaptic row lines is electrically connected to the gate electrode of each of the n-FeFET and the p-FeFET, and 
the resistive element is a fixed resistor having a fixed resistance.

Claim 16
A method of operating a neuromorphic device comprising: setting a first polarization voltage and a second polarization voltage of the neuromorphic device, wherein the first polarization voltage is greater than the second polarization voltage, and 
applying a read voltage to the neuromorphic device to enable current flow, wherein the neuromorphic device comprises: 
a pre-synaptic neuron; 
a row line extending from the pre-synaptic neuron in a row direction; 
a post synaptic neuron; 
a column line extending from the post-synaptic neuron in a column direction; and 
a synapse disposed at an intersection region between the row line and the column line, 
wherein the synapse comprises 
an n-type ferroelectric field effect transistor (n-FeFET) having a source electrode, a drain electrode, a gate electrode, and a body; Page 5 of 15Appl. No. 15/810,160Attorney Docket No.: SH0030SS 
a p-type ferroelectric field effect transistor (p-FeFET) having a source electrode, a drain electrode, a gate electrode, and a body; 
an input port electrically connected in common with the row line, the gate electrode of the n-FeFET, and the gate electrode of the p-FeFET; and 
a resistive element having two nodes, a first node electrically connected in common to the source electrodes of the n-FeFET and the p-FeFET and a second node electrically connected to the column line, and 
wherein the resistive element is a fixed resistor having a fixed resistance, 
the drain electrode of the n-FeFET is electrically connected to a power supply node to provide a fixed power supply voltage, 
the drain electrode of the p-FeFET is electrically connected to a ground voltage node to provide a fixed ground voltage, 
the first polarization voltage polarizes the gate electrode of the n-FeFET, 
the second polarization voltage polarizes the gate electrode of the p-FeFET, and 
the read voltage is applied to the input port.

Claim 18
A method of operating a neuromorphic device comprising:  
setting a first polarization voltage and a second polarization voltage of the neuromorphic device, 
wherein the first polarization voltage is greater than the second polarization voltage, and applying a read voltage to the neuromorphic device to enable current flow, 
wherein the neuromorphic device comprises: 
a plurality of pre-synaptic neurons; 
a plurality of row lines extending from each of the plurality of pre-synaptic neurons in a row direction; 
a plurality of post-synaptic neurons; 
a plurality of column lines extending from each of the plurality of post-synaptic neurons in a column direction; and 
a plurality of synapses, each disposed at an intersection region between one of the plurality of row lines and one of the plurality of column lines; 
wherein each of the plurality of synapses comprises: 
an n-type ferroelectric field effect transistor (n-FeFET) having a source electrode, a drain electrode, a gate electrode, and a body; 
a p-type ferroelectric field effect transistor (p-FeFET) having a source electrode, a drain electrode, a gate electrode, and a body; 
an input port electrically connected in common to the gate electrode of the n-FeFET and the gate electrode of the p-FeFET; and 
a resistive element having two nodes, a first node electrically connected in common to the source electrode of the n-FeFET and the source electrode of the p-FeFET, and a second node electrically connected to one of the plurality of column lines, Page 7 of 15Appl. No. 15/810,160Attorney Docket No.: SH0030SS 
wherein 
each of the plurality of row lines includes a first synaptic row line, a second synaptic row line, and a third synaptic row line extending from the plurality of pre-synaptic neurons in parallel with each other, 
each of the first synaptic row lines provides a fixed power supply voltage to the drain electrode of the n-FeFET, 
each of the second synaptic row lines provides a fixed ground voltage to the drain electrode of the p-FeFET, 
each of the third synaptic row lines is electrically connected to the gate electrode of each of the n-FeFET and the gate electrode of each of the p-FeFET, 
the resistive element is a fixed resistor having a fixed resistance, 
the first polarization voltage polarizes the gate electrode of the n-FeFET, 
the second polarization voltage polarizes the gate electrode of the p-FeFET, and 
the read voltage is applied to the input port.

Claim 19
A method of operating a neuromorphic device comprising: 
setting a first polarization voltage and a second polarization voltage of the neuromorphic device, wherein the second polarization voltage is greater than the first polarization voltage, and 
applying a read voltage to the neuromorphic device to enable current flow, 
wherein the neuromorphic device comprises: 
a plurality of pre-synaptic neurons; Page 8 of 15Appl. No. 15/810,160Attorney Docket No.: SH0030SS 
a plurality of row lines extending from each of the plurality of pre-synaptic neurons in a row direction; 
a plurality of post-synaptic neurons; 
a plurality of column lines extending from each of the plurality of post-synaptic neurons in a column direction; and 
a plurality of synapses, each disposed at an intersection region between one of the plurality of row lines and one of the plurality of column lines; 
wherein each of the plurality of synapses comprises: 
an n-type ferroelectric field effect transistor (n-FeFET) having a source electrode, a drain electrode, a gate electrode, and a body; 
a p-type ferroelectric field effect transistor (p-FeFET) having a source electrode, a drain electrode, a gate electrode, and a body; 
an input port electrically connected in common to the gate electrode of the n-FeFET and the gate electrode of the p-FeFET; and 
a resistive element having two nodes, a first node electrically connected in common to the source electrode of the n-FeFET and the source electrode of the p-FeFET, and a second node electrically connected to one of the plurality of column lines, 
wherein 
each of the plurality of row lines includes a first synaptic row line, a second synaptic row line, and a third synaptic row line extending from the plurality of pre-synaptic neurons in parallel with each other, 
each of the first synaptic row lines provides a fixed power supply voltage to the drain electrode of the n-FeFET, 
each of the second synaptic row lines provides a fixed ground voltage to the drain electrode of the p-FeFET, 
each of the third synaptic row lines is electrically connected to the gate electrode of each the n-FeFET and the gate electrode of each the p-FeFET, 
the resistive element is a fixed resistor having a fixed resistance, 
the first polarization voltage polarizes the gate electrode of the n-FeFET, 
the second polarization voltage polarizes the gate electrode of the p-FeFET, and Page 9 of 15Appl. No. 15/810,160Attorney Docket No.: SH0030SS 
the read voltage is applied to the input port.

Conclusion
Claims 1, 5, 7, 11, 16, and 18-24 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127